DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 

Claims 1-8, 10-18, 20-28 and 30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim is related to promoting shopping experience and consumer engagement within a merchant premise using user devices. 
Independent claims recite retrieving information, determining eligibility, receiving an indication of user selection, sending instructional and guiding information, user performing particular action (capturing product or service) and posting the captured product or service, and notifying the user of an award. These recited limitations fall within the Certain Methods of Organizing Human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. The limitation of retrieving, determining, receiving, sending, performing action, posting captured information and notifying covers certain methods of organizing human activity but for the recitation of generic computer components. That is, other than reciting of one or more processor (as recited in claim 11 and 21), user device, nothing in the claim element precludes the step from practically being commercial or legal interaction including agreements in the form of contracts, legal obligations; advertising etc. If a claim limitation, under its broadest reasonable 
This judicial exception is not integrated into a practical application. In particular, the claim recites additional element of a processor to perform the receiving, determining, sending and notifying steps and a user device for selecting activity, capturing and posting image. The processor and the user device are recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of retrieving, receiving and transmitting information) such that it amounts no more than mere instructions to apply the exception using a generic computer component. The additional elements represent either a generic computer or steps that are normally performed by a generic computer including the steps of inputting and recommending. Accordingly, those steps are well-understood, routine and conventional because those steps are computer operations found in any computer system.  Specifically there is no improvement to the functioning of the computer.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. See Berkheimer (parsing and comparing data), Ferguson (structuring a sales force or marketing company).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as a combination do not amount to significantly more than the abstract idea. The steps have been found to be among "normal, basic functions of a computer." See Versata. Generic computers performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. The order 
The dependent claims recites the action to be taken in order to capture the image or information, and limitation that further define the abstract idea (such as further defining the eligibility, the instruction or the action). Additionally, the type of information being manipulated does not impose meaningful limitations or render the idea less abstract. These claims do not contain any further additional elements per step 2A prong 2. Therefore, they are considered patent ineligible for the reason given above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sprigg (US 2013/0217333 A1) in view of Want et al. (US 8,638,190 B1). 
Claim 1: 
Sprigg teaches retrieving information for a merchant location using information identifying the merchant location received from the merchant location, and retrieving personal 
determining whether the user is eligible to participate in any consumer activities at the merchant location, using the retrieved information for the user and the merchant location (see paragraph 351);
receiving, from the user device, an indication of user selection of a consumer activity for which the user is eligible to participate (see paragraph 351);
sending to the user device, instructional information for the user, to enable user completion of a portion of the consumer activity (see paragraph 375-376); 
Sprigg teaches the application causing the smartphone to render representations of the representations of nearby rewards, such as by rendering a map of the retail store with indications of the various rewards throughout the store, and when the user walks to the certain department associated with the coupon, the smartphone may receive a short-range wireless broadcasted message … (see [0410]-[0411]). 
receiving from the user device, information representative of a particular user action signifying completion by the user of the portion of the consumer activity (see paragraph 376);  
in response to receipt of the information representative of a user action signifying completion of a portion of the consumer activity, determining whether the user has successfully completed all portions of the consumer activity (see paragraph 376); and 
identifying the user of an award for successful completion of the consumer activity, if the user has successfully completed at least one required portion of the consumer activity (see paragraph 351); including capturing information with the mobile device (see [0376]; 


However, Sprigg failed to explicitly teach performing a particular user action that includes moving the user device in a predefined motion pattern that is sensed by the user device to capture information about one or both product and service, … when performed with the user device positioned in a particular orientation captures information about the product or service;
Want teaches client devices for including a short-range communication module, sensors, accelerometer, gyroscopes, including application used to measure and/or calculate detection movement, gesture related activities such as moving the device in a predefined motion patter for capturing or reading tags, such as NFC, RFID (see col. 3 line 9 to col. 6 line 6, col. 7 line 19 to col. 9 line 58). It would have been obvious to one of ordinary skill in the art at the time of the invention to include use Want’s mobile devices which include the claimed features in Sprigg’s rewarding system  in order to be able to perform actions indicated by the user’s gesture. 
Claim 2:
Sprigg teaches wireless identity transmitters that are placed throughout a building, such as retail store and plurality of wireless identity transmitters placed throughout the sales floor of the building and as a smartphone carried by a customer moves throughout the building … receive broadcast messages (see [0112]-[0113]). Want teaches performing the particular user action that also includes moving the user device in a predefined motion pattern with respect to a sign identifying the particular department (any position devices 24, capable of short-range communication), which is also part of the consumer activity (see col. 4 lines 1-67).
Claim 3:

Claim 4:
    	Sprigg teaches wherein the instructional information is determined using one or more user behaviors known to the merchant (see paragraph 183).
Claim 5:
    	Sprigg teaches wherein the one or more user behaviors comprise one or both a purchase history of the user and a shopping history of the user (see paragraph 183).
Claim 6:
   	 Sprigg teaches notifying the user of any consumer activities at the merchant location for which the user is eligible to participate, via the user device (see paragraph 351).
Claim 7:
    	Sprigg teaches the personal information comprises one or both of purchase history information and product preference information (see paragraph 183).
Claim 8:
   	 Sprigg teaches the server transmitting messages to the mobile proximity broadcast e.g. user may walk through every department in a retail store in order to win larger prizes, … various rewards may be earned when a user’s proximity broadcast receiver transmits information related to lost items, missing items or items related to an advertising activity …  (see [0375]-[0377]), see also Gibbs [0042]). 
   	Sprigg teaches notifying the user of the award comprises notifying one or more members of the social network of the user of the award (see paragraph 183).

    	Sprigg teaches wherein the particular action comprises one or more of optically scanning an image, placing the user device within a certain proximity distance of a wireless identifier device, and/or moving the user device according to a predefined motion pattern (see paragraph 351).
Claims 11, 21: 
Sprigg teaches retrieving information for a merchant location using information identifying the merchant location received from the merchant location, and retrieving personal information for a user, using user identity information received from a device of the user via the merchant location (see paragraph 183); 
determining whether the user is eligible to participate in any consumer activities at the merchant location, using the retrieved information for the user and the merchant location (see paragraph 351);
receiving, from the user device, an indication of user selection of a consumer activity for which the user is eligible to participate (see paragraph 351);
sending to the user device, instructional information for the user, to enable user completion of a portion of the consumer activity (see paragraph 375-376); 
Sprigg teaches the application causing the smartphone to render representations of the representations of nearby rewards, such as by rendering a map of the retail store with indications of the various rewards throughout the store, and when the user walks to the certain department associated with the coupon, the smartphone may receive a short-range wireless broadcasted message … (see [0410]-[0411]). 

in response to receipt of the information representative of a user action signifying completion of a portion of the consumer activity, determining whether the user has successfully completed all portions of the consumer activity (see paragraph 376); and 
identifying the user of an award for successful completion of the consumer activity, if the user has successfully completed at least one required portion of the consumer activity (see paragraph 351); including capturing information with the mobile device (see [0376]. 
notifying the user of the award comprises notifying one or more members of the social network of the user of the award (see paragraph 351).
However, Sprigg failed to explicitly teach performing a particular user action that includes moving the user device in a predefined motion pattern that is sensed by one or both of an accelerometer and gyroscope of the user device to capture information about one or both product and service, … when performed with the user device positioned in a particular orientation captures information about the product or service.  
Want teaches client devices for including a short-range communication module, sensors, accelerometer, gyroscopes, including application used to measure and/or calculate detection movement, gesture related activities such as moving the device in a predefined motion patter for capturing or reading tags, such as NFC, RFID (see col. 3 line 9 to col. 6 line 6, col. 7 line 19 to col. 9 line 58). It would have been obvious to one of ordinary skill in the art at the time of the invention to include use Want’s mobile devices which include the claimed features in Sprigg’s rewarding system  in order to be able to perform actions indicated by the user’s gesture. 

Sprigg teaches wireless identity transmitters that are placed throughout a building, such as retail store and plurality of wireless identity transmitters placed throughout the sales floor of the building and as a smartphone carried by a customer moves throughout the building … receive broadcast messages (see [0112]-[0113]). Want teaches performing the particular user action that also includes moving the user device in a predefined motion pattern with respect to a sign identifying the particular department (any position devices 24, capable of short-range communication), which is also part of the consumer activity (see col. 4 lines 1-67).
Claim 13:
Sprigg teaches wherein eligibility to participate is determined using the personal information of the user, or wherein the consumer activity comprises an in-store game played by the user at the merchant location (see [0405]-[0418]).
Claim 14:
    	Sprigg teaches wherein the instructional information is determined using one or more user behaviors known to the merchant (see paragraph 351).
Claim 15:
    	Sprigg teaches wherein the one or more user behaviors comprise one or both of a purchase history of the user and a shopping history of the user (see paragraph 183, 184).
Claim 16:
   	Sprigg teaches wherein the method comprises: notifying the user of any consumer activities at the merchant location for which the user is eligible to participate, via the user device (see paragraph 351).
Claim 17:

Claim 18:
   	Sprigg teaches wherein the personal information of the user comprises information about a member of a social network of the user (see paragraph 183).
Claim 20:
 Sprigg teaches wherein the particular action comprises one or more of optically scanning an image, placing the user device within a certain proximity distance of a wireless identifier device, and/or moving the user device according to a predefined motion pattern (see paragraph 351).
Claim 22:
Sprigg teaches wireless identity transmitters that are placed throughout a building, such as retail store and plurality of wireless identity transmitters placed throughout the sales floor of the building and as a smartphone carried by a customer moves throughout the building … receive broadcast messages (see [0112]-[0113]). Want teaches performing the particular user action that also includes moving the user device in a predefined motion pattern with respect to a sign identifying the particular department (any position devices 24, capable of short-range communication), which is also part of the consumer activity (see col. 4 lines 1-67).
Claim 23:
Sprigg teaches wherein eligibility to participate is determined using the personal information of the user, or wherein the consumer activity comprises an in-store game played by the user at the merchant location (see [0405]-[0418]).
Claim 24:

Claim 25:
    	Sprigg teaches wherein the one or more user behaviors comprise one or both of a purchase history of the user and a shopping history of the user (see paragraph 183).
Claim 26:
  	 Sprigg teaches notifying the user of any consumer activities at the merchant location for which the user is eligible to participate, via the user device (see paragraph 351).
Claim 27:
   	Sprigg teaches wherein the personal information comprises one or both of purchase history information and product preference information (see paragraph 183).
Claim 28:
   	 Sprigg teaches the server transmitting messages to the mobile proximity broadcast e.g. user may walk through every department in a retail store in order to win larger prizes, … various rewards may be earned when a user’s proximity broadcast receiver transmits information related to lost items, missing items or items related to an advertising activity …  (see [0375]-[0377]), see also Gibbs [0042]). 
Claim 30:
    Sprigg teaches wherein the particular action comprises one or more of optically scanning an image, placing the user device within a certain proximity distance of a wireless identifier device, and/or moving the user device according to a predefined motion pattern (see paragraph 351).
Response to Arguments
1-8, 10-18, 20-28 and 30 have been fully considered but they are not persuasive. 
Regarding the rejection under 101, whether the rejection was not presented before or not, if it is noticed that the claim does not met the requirement, a proper rejection should be provided at any time. The question is whether the claims overcome the 101 requirement or not. 

Regarding the limitation, “notifying one or more members of the social network of the user of the award”, Applicant argues that the OA imagines that “the consumers at the merchant are not required to be member of any social network - let alone the same social network”. Examiner would like to mention that the limitation (that the consumers have to be members of the same social network) is not part of the claimed language. Not only the claim, the specification also does not include such feature. 
Regarding the consumers performing an action and providing notification, Applicant’s specification teaches as follows:
 	[0069] Aspects of the present invention may be seen in a method of operating a system supporting user engagement in consumer activities at one or more locations of a merchant. Such a method may comprise retrieving information for a merchant location using information identifying the merchant location received from the merchant location, and retrieving personal information for a user, using user identity information received from a device of the user via the merchant location, and determining whether the user is eligible to participate in any consumer activities at the merchant location, using the retrieved information for the user and the merchant location. A method according to a representative embodiment of the present invention may also comprise receiving, from the user device, an indication of user selection of a consumer activity for which the user is eligible to participate, sending to the user device, instructional information for the user, to enable user completion of a portion of the consumer activity, and receiving from the user device, information representative of a particular user action signifying completion by the user of the portion of the consumer activity. The method may further comprise, in response to receipt of the information representative of a user action signifying completion of a portion of the consumer activity, determining whether the user has successfully completed all portions of the consumer activity, and notifying the user of an award for successful completion of the consumer activity, if the user has successfully completed at least one required portion of the consumer activity. 
[0070] In a representative embodiment of the present invention, the consumer activity may comprise an in-store game played by the user at the merchant location, and user eligibility to participate may be determined using the personal information of the user. The instructional information may be determined using one or more user behaviors known to the merchant, and the one or more user behaviors may comprise one or both of a purchase history of the user and a shopping history of the user. The method may comprise notifying the user of any consumer activities at the merchant location for which the user is eligible to participate, via the user device. The personal information may comprise one or both of purchase history information and product preference information, and the personal information of the user may comprise information about a member of a social network of the user. Notifying the user of the award may comprise notifying one or more members of the social network of the user of the award, and the particular action may comprise one or more of optically scanning an image, placing the user device within a certain proximity distance of a wireless identifier device, and/or moving the user device according to a predefined motion pattern. 

Regarding the Social Networking, Applicant’s specification discloses:
[0052] FIG. 3 illustrates exemplary social networking aspects of a system such as that shown in FIG. 2, in accordance with a representative embodiment of the present invention. In the example of FIG. 3, an NFC or RFID enabled user device 328, which may correspond to the user device 228 of FIG. 2 or the user device 20'' of FIG. 1, receives NFC, RFID, or other suitable signals from an electronic shelf label (ESL) 325 or an embedded or separate product RFID device (not shown), which may correspond to one of the electronic shelf labels 225 of FIG. 2, or an RFID device on a product item on a shelf or hanger. The signals from the electronic shelf label 325 or RFID device received by the user device 325 may be representative of or associated with product information such as, for example, one or more of a product identifier (e.g., an item number, part number, stock-keeping-unit (SKU) number, a universal product code (UPC)), the name of the product, the product brand, the product price, and/or a universal resource locator (URL)/uniform resource identifier (URI) identifying a page of a manufacturer or merchant web site for the product. Such signals may be understood by a mobile application in the user device 328, which may then, for example, display a screen 332 identifying the electronic communication mechanisms available to the user for messaging friends, family, members of a social network, or others. The user may then choose to share information captured from the ESL 325 or RFID device by selecting from icons representing the various mechanisms of electronic distribution shown on the screen 332 of the mobile application in the user device 328 including, by way of example and not limitation, the Twitter.RTM., Pinterest.RTM., and Facebook.RTM. social networks. The information about the product represented by the information in the signals from the ESL 325 or embedded or separate RFID device may then be shared by the user via the Internet 310 with members of his/her social network. The shared information may then appear as a post to the social network page of the user, or by posting the information to the individual social network locations for selected members of the social network of the user. 

However, this section of the specification discloses sharing the scanned item or product but not notification of the award.  

Conclusion       
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEHDEGA RETTA whose telephone number is (571)272-6723.  The examiner can normally be reached on Monday-Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






YR
/YEHDEGA RETTA/Primary Examiner, Art Unit 3688